Citation Nr: 0613489	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-24 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include on a secondary basis.

2.  Entitlement to an increased rating for residuals of an 
arthrotomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Regional 
Office (RO) that found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
left knee disability.  In addition, the RO denied the 
veteran's claim for an increased rating for his service-
connected right knee disability.  In July 2004, the Board 
concluded that the evidence was new and material and remanded 
the claim for adjudication on the merits.  In addition, the 
veteran's claim was remanded for additional development of 
the record and to ensure due process.  As the requested 
actions have been completed, the case is again before the 
Board for appellate jurisdiction.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee disability is manifested by minimal 
loss of range of motion with no clinical evidence of 
instability.




CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of an 
arthrotomy of the right knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

The VA satisfied its duty to notify by means of the July 2002 
and July 2004 letters from the VA to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  The Board acknowledges that 
these letters did not contain the criteria for rating the 
right knee disability.  However, this constitutes harmless 
error as the statement of the case issued in August 2003 
included the relevant Diagnostic Codes and other pertinent 
regulations relevant to the claim for an increased rating.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As 
such, the Board concludes that the VCAA notice requirements 
have been satisfied.  

In the present appeal, the appellant was not provided with 
notice of what type of information and evidence was needed to 
establish an effective date for any benefits awarded pursuant 
to his claim.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating for 
his right knee disability, any question as to the appropriate 
effective date to be assigned is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and the 
case was thereafter readjudicated.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
Duty to assist
With regard to the duty to assist, the record contains the 
veteran's post-service private medical records, and the 
reports of VA examinations. The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent evaluation may be assigned for removal of the 
semilunar cartilage, symptomatic.  Diagnostic Code 5259.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

The veteran has been afforded three VA examinations during 
the course of his claim.  The Board acknowledges that the May 
2001 VA examination demonstrated mild swelling, mild 
effusion, painful compression and a little crepitation.  The 
only other positive findings are a positive grind test and an 
unsteady gait on the August 2002 VA examination, and a slight 
limp on the most recent VA examination conducted in November 
2004.  It must be emphasized that all examinations have 
demonstrated that his ligaments are stable and there is 
minimal loss of range of motion, which is not to a 
compensable degree.  On VA examination in May 2001, right 
knee range of motion was from zero to 130 degrees.  On VA 
examination in August 2002, right knee extension was full, 
and flexion was to 135 degrees.  On VA examination in 
November 2004, right knee range of motion was from zero to 
130 degrees.  Following the November 2004 examination, the 
examiner specifically noted that there was no weakened 
movement, excess fatigability or incoordination.  He added 
that the veteran's subjective complaints of pain were not 
visibly manifested with movement of the joints, but on 
palpation near the patella.  He commented that the severity 
of the right knee disability was minimal to moderate.  

The Board has also considered whether additional functional 
impairment due to pain, as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2005), would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  However, the recent VA 
examination failed to demonstrate the presence of pain or 
weakness in the right knee on use.  Therefore, a higher 
rating is not warranted under these provisions.

The Board has also considered whether a separate rating may 
be assigned pursuant to VAOPGCPREC 23-97.  That decision of 
the VA's General Counsel authorized a separate rating for 
arthritis and instability of the knee under Diagnostic Codes 
5003 and 5257.  While the veteran does have arthritis in the 
right knee, he is rated under Diagnostic Code 5259.  The 
Board acknowledges that the veteran and his spouse testified 
before a Veterans Law Judge in March 2004 that his right knee 
buckles and gives way.  It is conceded that they are 
competent to provide this evidence.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 471 (1991).  However, VA examinations have 
failed to demonstrate instability.  This clinical evidence is 
of greater probative value than the statements of the veteran 
and his spouse in support of his claim for monetary benefits.  
In any event, there is no objective evidence of instability 
and, therefore, there is no basis on which a separate rating 
based on instability can be assigned.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his right knee disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of an arthrotomy of the right knee.  


ORDER

An evaluation in excess of 10 percent for residuals of an 
arthrotomy of the right knee is denied.


REMAND

The veteran asserts that service connection is warranted for 
a left knee disability, to include on a secondary basis.  In 
a statement received in May 1985, he asserted that he had 
bilateral knee problems, was unable to work and that he was 
receiving Social Security Administration benefits.  Further, 
during the March 2004 Board hearing, the veteran reported 
that because his knees "kept giving out" and caused him to 
fall, Chrysler, his employer, "retired him," and indicated 
that he was receiving Social Security benefits since 1978.  
To date, the VA has not attempted to obtain these outstanding 
Social Security Administration records and the law requires 
the VA to obtain and consider them in the adjudication of a 
claim.  See 38 U.S.C.A. § 5103A (b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  Where the VA has actual notice that the 
appellant is receiving disability benefits from the Social 
Security Administration, the duty to assist requires VA to 
obtain a copy of the decision and the supporting medical 
records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection on a direct 
incurrence basis but not as secondary to service-connected 
disability.  He was also not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish a claim for service connection as 
secondary to service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish service connection as secondary 
to service-connected disability, and which 
advises the veteran that a disability 
rating and effective date will be assigned 
for any benefits granted on appeal, as 
outlined by the Court in Dingess.

2.  The RO should attempt to obtain the 
veteran's records from the Social Security 
Administration of any and all disability 
determinations, and records utilized in 
making those determinations.

3.  The RO should attempt to obtain the 
veteran's records from his former 
employer, "Chrysler," of any and all 
disability determinations, to include as 
relative to his retirement from 
employment.  Any necessary authorization 
for release of such information should be 
obtained from the veteran.

4.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If any benefit sought remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


